          Case 1:20-cv-02315-DKC Document 6 Filed 10/20/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

ANTHONY JOHNSON,                                   *

       Petitioner,                                 *

               v.                                  *           Civil Action No. DKC-20-2315

                                                   *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                                 *

       Respondent.                         *
                                          ***
                                   MEMORANDUM OPINION

       The above-captioned Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C.§ 2254 was

received for filing on August 10, 2020ECF No. 1 . Petitioner challenges his 2006 conviction for

first degree murder and the use of a handgun in the commission of a crime of violence.             The

Attorney General was directed to file an Answer to the Petition, and did so on September 23, 2020.

The Answer points out that this is not Petitioner’s first habeas petition. Instead, Petitioner

previously sought habeas relief in this court on one other occasion. See DKC-10-2527.

       Under 28 U.S.C. § 2244, Petitioner may only file a second or successive habeas corpus

petition if he has first moved the appropriate circuit court for an order authorizing the district court

to consider his application. See 28 U.S.C. § 2244(b)(3); Felker v. Turpin, 83 F.3d 1303, 1305-07

(11th Cir.1996). The pending Petition is successive; and this court may not consider it until the

United States Court of Appeals for the Fourth Circuit enters an order authorizing the court to do

so. See 28 U.S.C. § 2244(b)(3)(A); see also In re Vial, 115 F.3d 1192, 1197-98 (4th Cir. 1997).

Because it does not appear that Petitioner has complied with this “gatekeeper” provision, the

pending application for habeas corpus relief must be dismissed pursuant to 28 U.S.C. § 2244(b)(3).
          Case 1:20-cv-02315-DKC Document 6 Filed 10/20/20 Page 2 of 2



        The United States Court of Appeals for the Fourth Circuit has set forth instructions to

obtain the aforementioned authorization Order. The procedural requirements and deadlines are

extensive. Consequently, this court has attached hereto a packet of instructions promulgated by

the Fourth Circuit which addresses the comprehensive procedure to be followed should Petitioner

wish to seek authorization to file a successive petition. It is to be emphasized that Petitioner must

file the request for authorization with the Fourth Circuit and obtain authorization to file a

successive petition before this court may examine his claims.

        When a district court dismisses a habeas petition solely on procedural grounds, a Certificate

of Appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). The denial of a Certificate of Appealability does not

preclude Petitioner from seeking permission to file a successive petition or from pursuing his

claims upon receiving such permission. Because Petitioner has not made a substantial showing of

the denial of his constitutional rights, this court will not issue a Certificate of Appealability.

        A separate order will follow.



                                                                       /s/
                                                        DEBORAH K. CHASANOW
                                                        United States District Judge




                                                   2
